This suit was brought by appellants to enjoin the execution of a judgment against them in favor of appellee, rendered in the county court of Anderson county. Upon motion of defendant the court below dismissed plaintiffs' suit.
There are no assignments of error in the record, and no briefs have been filed by appellants. Appellee on May 27, 1911, filed a motion to dismiss the appeal on this ground, which motion was taken with the case. The cause having been regularly set and called for submission, and no briefs having been filed by appellants, and no excuse offered for failure to file same, the motion to dismiss should be granted, and it has been so ordered.
Dismissed.